DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 22-23, 26, 31, 34, 37-38, 40-42, 44, 51 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2009/0286838 A1), further in view both of Forrest et al (USP 8,088,412 B2) and of Zhang et al (Oncotarget, 2017, 8(8), 12968-12982).
Morris taught methods for the treatment of cancer [title and abstract] comprising administering, to a subject [0007], a synergistic combination of at least one taxoid and at least one benzimadozle carbamate compound [claim 18], wherein the benzimadozole carbamate compound was mebendazole (MBZ) [claim 22] and the taxoid was paclitaxel [claim 24]. The taxoid and the benzimidazole carbamate compound were administered 
	Morris generally taught treating head or neck tumors [claim 8, ¶0021, 0045, 0093], with active agents (e.g., paclitaxel) having activity against head and neck cancers [0003]. However, Morris did not specifically teach cisplatin, as recited in claim 1.
	Forrest taught that although cisplatin is one of the most widely used chemotherapy agents for solid tumors, its toxicity and resistance severely limits its dose and use in many patients. However, treating or inhibiting the accumulation of cancerous cells is accomplished with nanocarriers coupled to the chemotherapeutic drug (e.g., cisplatin). The nanocarrier decreases systemic toxicities, as compared with traditional cisplatin therapy, which allows for the treatment of cisplatin-responsive cancers, such as head and neck squamous cell carcinoma (HNSCC) [col 6, line 58 to col 7, line 13]. 
Zhang taught that, in the treatment of HNSCC with cisplatin, MBZ synergizes with cisplatin to suppress cell proliferation and to induce apoptosis of HNSCC cells [abstract, introduction at the last ¶, page 12972 at the 1st section, Figures 5-6, page 12978 at the 1st ¶].
Since Morris generally taught treating head or neck tumors, with active agents (e.g., paclitaxel) having activity against head and neck cancers, it would have been prima facie obvious to one of ordinary skill in the art to include cisplatin within the teachings of Morris, as taught by Forrest. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, prima facie obvious to combine the active agents of Morris with those of Forrest, in order to form a composition with active agents for the treatment of head and neck tumors, each as taught individually by Morris and Forrest.
Furthermore, since Morris taught MBZ, when combining Forrest’s cisplatin with Morris, the ordinarily skilled artisan would have been guided by Zhang’s teachings that MBZ synergizes with cisplatin, in order to suppress cell proliferation and to induce apoptosis (e.g., of HNSCC cells) [Zhang at the abstract, the last ¶ of the introduction, page 12972 at the 1st section, Figures 5-6 and at the 1st ¶ of page 12978].
Morris, in view of both Forrest and Zhang, reads on claim 1.
Claims 9-10 are rendered prima facie obvious because Morris taught liposomes [0110].
Claims 22-23, 26 and 31 are rendered prima facie obvious because Morris taught ovarian, colorectal, pancreatic, small cell lung, gastric, hepatocellular and metastatic carcinomas [0093].
Claim 34 is rendered prima facie obvious because Morris taught humans [0057].
Claims 37 and 40 are rendered prima facie obvious because Morris taught systemic, oral, intramuscular, subcutaneous and intravenous administrations [0096, 0098].
Claims 38 and 41 are rendered prima facie obvious because Morris taught a dosage of about 0.01 mg to about 150 mg, per kg body weight, per 24 hours [0115].
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 42, 44, 51 and 56 are rendered prima facie obvious because Morris taught at least one taxoid, as discussed above, including docetaxel [0020]. Sequential or simultaneous administration was previously discussed.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Morris did not teach synergism with the claim 1 chemotherapeutics.
The Examiner responds that Zhang and Forrest cure the deficiencies of Morris.
Applicant argued superior and unexpected properties, regarding synergism of mebendazole with chemotherapeutic agents.
The Examiner disagrees that mebendazole synergy with chemotherapeutics is unexpected. First, Zhang taught MBZ synergy with cisplatin, as discussed above. Secondly, for the purposes of argument only, and not as a basis of rejection, the Examiner cites Pantziarka et al (ecancer, 2014, 8, 443) and Coyne et al (J Clin Exp Oncol, 2(2), 2013).
Pantziarka disclosed that mebendazole has wide clinical use and anti-cancer properties that have been elucidated in a broad range of studies across a number of different cancer types. Significantly, mebendazole synergizes with a range of drugs, 
Coyne et al taught mebendazole synergy with gemcitabine [page 2/24, last ¶ bridging to the next page] and with vinblastine [page 11/24, last paragraph].
Applicant’s allegations, of a synergistic effect of mebendazole with chemotherapeutics, are non-persuasive.

Claims 11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2009/0286838 A1), further in view both of Forrest et al (USP 8,088,412 B2) and of Zhang et al (Oncotarget, 2017, 8(8), 12968-12982) and further in view of Farokhzad et al (of record).
The 35 U.S.C. 103 rejection over Morris was previously discussed. 
Although Morris taught liposomes, as discussed, Morris did not specifically teach polymer-based nanoparticles as recited in claims 11, 13 and 16-19.
Farokhzad disclosed [abstract and title] a drug delivery system for targeted delivery of therapeutic agents to tissues, cells and intracellular compartments. Said systems comprised particles (e.g., liposomes, nanoparticles; col 10, line 3) having a PLGA (e.g., PLGA-PEG block co-polymer, col 68, line 7) polymeric matrix, and a targeting moiety, wherein the targeting moiety was hyaluronic acid [col 3, lines 55-59; col 3, line 1; col 29, line 59] and bound the cancer cell surface [col 22, lines 12-34],
As per Farokhzad [col 1, lines 58-67], targeting of a therapeutic agent to a specific diseased tissue, but not to normal tissue, is desirable in the treatment of cancer, 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Morris, a PLGA nanoparticle with a hyaluronic acid targeting moiety, as taught by Farokhzad. An ordinarily skilled artisan would have been so motivated, because the said delivery systems (e.g., PLGA nanoparticles with hyaluronic targeting moieties) target therapeutic agents to diseased tissues, rather than to normal tissues, which is desirable in the treatment of cancer. This is because targeted delivery prevents the active agent from killing healthy cells, which allows for the administration of the active at a lower dose, thereby reducing undesirable side effects commonly associated with traditional chemotherapy [Farokhzad; col 1, lines 58-67].

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Farokhzad does not remedy the deficiency of Morris. 
The Examiner responds that Morris, in combination with Forrest and Zhang, is not deficient.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2009/0286838 A1), further in view both of Forrest et al (USP 8,088,412 B2) and .
The 35 U.S.C. 103 rejection over Morris was previously discussed.
Although Morris disclosed synergy, the prior art was silent the Chou-Talalay method of measurement, as recited in claims 60-61. 
Chou disclosed that the Chou-Talalay method is a unified theory of general equations that encompasses biochemistry and biophysics, in the quantification of synergy. The resulting combination index (Cl) theorem of Chou-Talalay offers definition for additive effect (Cl = 1), synergism (Cl < 1) and antagonism (Cl > 1), in drug combinations. This theory also provides algorithms for the simulation of synergism at any effect and dose level [abstract].
It would be prima facie obvious to one of ordinary skill in the art to include the Chou-Talalay method of measuring synergy within the teachings of Morris, as taught by Chou. An ordinarily skilled artisan would be so motivated, since the Chou-Talalay method is the unified theory of general equations that encompasses biochemistry and biophysics, in the quantification of synergy, as taught by Chou at the abstract.
Claim 61 recites a Cl of less than 0.9. Chou taught that a Cl of less than 1 is the definition of synergy. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.

The Examiner responds that Morris, in combination with Forrest and Zhang, is not deficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612